DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
This office action is in response to the amendment filed 10/20/2020, which amends claims 1 and 5-12. Claims 1-19 are pending in the application.
	
Response to Amendment
Applicant’s amendments dated 10/20/2020 have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-6 and 9-14 as being anticipated by Ambrosek et al. (WO 2016/116520 A1), the rejection under 35 U.S.C. 103 of claims 7 and 8 as being unpatentable over Ambrosek, as applied to claims 1-6 and 9-14, and of claims 15-19 as being unpatentable over Ambrosek, as applied to claims 1-6 and 9-14, and further in view of Hatwar et al. (US 2005/0249972 A1)
	Claims 1 and 5-12 have been amended.
	No claims have been added or cancelled.
	Claims 1-19 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129; see English Language abstract obtained from STN).
With respect to claim 1, Andreev discloses the compound below, 4,4'-bis[2-(2-hydroxyphenyl)-6-phenyl-4-pyrimidinyl]diphenyl ether (the highlighted portion marked (VII on page 126).

    PNG
    media_image1.png
    470
    373
    media_image1.png
    Greyscale

This compound meets the requirements of the instant claim when X1 and X2 are nitrogen atoms, X3 is a carbon atom, L1 and L2 are an unsubstituted arylene group (phenylene), Z is oxygen, R1 is a hydroxyl substituted aryl (phenyl) group, R2 is an aryl (phenyl) group, R3 is an unfused, substituted pyrimidyl group.
With respect to claim 2, Andreev teaches the compound of claim 1, and L1 is an unsubstituted phenylene group, as discussed above.
With respect to claim 3, Andreev teaches the compound of claim 1, and L2 is an unsubstituted phenylene group, as discussed above.
With respect to claim 4, Andreev teaches the compound of claim 1, and R1 and R2 are different from each other and R1 is a hydroxyl substituted phenyl group, and R2 is a phenyl group, as discussed above.
With respect to claim 5, Andreev teaches the compound of claim 1, and R3 is a substituted pyrimidyl group, as discussed above.

Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 6-7, the closest identified art is Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129).
The following is a statement of reasons for the indication of allowable subject matter: 
Andreev teaches the compound of claim 1 as discussed above, however, Andreev does not teach nor fairly suggest that R3 is any chemical moiety other than a pyrimidine.
With respect to claim 8, although some embodiments of the claim have a pyrimidine moiety at a position equivalent to R3, the compound of Andreev requires a phenoxy substituted pyrimidine, which is not found in any of the embodiments of the instant claim.
With respect to claim 9, Andreev does not teach use of the compound of claim 1 in an organic electronic device.
Claims 10-19 would also be allowable as they are dependent on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786            

/LUCAS A STELLING/Primary Examiner, Art Unit 1773